          Case 2:18-bk-21368-BR                    Doc 21 Filed 12/10/18 Entered 12/10/18 10:52:36                                      Desc
                                                    Main Document     Page 1 of 4

 Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Michael P. Mora (Ill. Bar No. 6199875)
 600 Pennsylvania Ave., NW, Mailstop CC-9528
 Washington, D.C. 20580
 (202) 326-3373 (tel.), (202) 326-3197 (fax)
 E-Mail: mmora@ftc.gov
 Stacy R. Procter (CA Bar No. 221078) (Local Counsel)
 10990 Wilshire Blvd., Suite 400
 Los Angeles, CA 90024
 (310) 824-4300, x4343 (tel.); (310) 824-4380 (fax)
 Email: sprocter@ftc.gov


 Attorney for: Federal Trade Commission

                                        UNITED STATES BANKRUPTCY COURT
                          CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISIONDIVISION

 In re:
                                                                             CASE NO.:2:18-bk-21368-BR

ERIC WEST                                                                    ADVERSARY NO.:
                                                                             CHAPTER: 7
AND KAY WEST,


                                                              Debtor(s).


                                                                                       APPLICATION OF NON-RESIDENT
                                                                                         ATTORNEY TO APPEAR IN A
                                                                                        SPECIFIC CASE [LBR 2090-1(b)]
                                                             Plaintiff(s).
                                    vs.




                                                                                        [No hearing required per LBR 2090-1(b)(6)]
                                                         Defendant(s).


1. I, MICHAEL P. MORA                                                                                  , apply to the
   court under LBR 2090-1(b) for permission to appear and participate in the above-entitled action on behalf of the
   following named party, by whom I have been retained (specify name of party):
    UNITED STATES FEDERAL TRADE COMMISSION

2. I have paid the required fee specified in LBR 2090-1(b)(5) to the United States District Court and have attached a
   copy of the receipt.
                                        I am a an attorney for an agency of the U.S. Government; thereofore no fee is due.
                                        See attached declaration.



            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2016                                                               Page 1                                   F 2090-1.2.APP.NONRES.ATTY
        Case 2:18-bk-21368-BR                      Doc 21 Filed 12/10/18 Entered 12/10/18 10:52:36                                      Desc
                                                    Main Document     Page 2 of 4
3. I am a lawyer with the following law firm (specify name and address of law firm):
    Federal Trade Commission
    600 Pennsylvania Ave., N.W., CC-9528; Washington, D.C. 20580

4. I am a member in good standing and eligible to practice before the following courts and admitted to practice on the
   following dates (specify name of each such jurisdiction and my date of admission to practice in each such jurisdiction):
    Supreme Court of State of Illinois, 1988; US District Court C.D. Illinois, 1990; Court of Appeals for the D.C. and Ninth
    Circuits, 1996 and 1998, respectively
5. I am not a resident of, nor am I regularly employed, engaged in business, professional or other activities in the state of
   California. I am not currently suspended or disbarred in any court.

6. I have concurrently or within the past 36 months made pro hac vice applications to this court in the following actions:


                                                                                                   Date of
            Court                Case Number                     Title of Action                                      Disposition of Application
                                                                                                 Application
 Bankr. C.D. Cal.             1:17-bk-12058-MT Secured Merchants, LLC                            09/12/2017         Granted
 Bankr. C.D. Cal.             2:17-bk-10897              Christopher Kim Kay                      05/02/2017         Granted
 Bankr. C.D. Cal.             8: 18-ap-01035             FTC v. Dennis Lake                       02/13/2018         Granted




7. I    have       have not been disciplined by any court or administrative body                              disciplinary proceedings are
   pending; details are as follows:
   NA




    I       resigned          did not resign       while disciplinary proceedings were pending.

8. I certify that I have read the LBRs, the FRBP, the F.R.Civ.P., and the F.R.Evid., in their entirety.

9. I designate the following person of the following law firm, who is a member of the bar of this court and maintains an
    office in this district for the practice of law, as the attorney with whom the court and opposing counsel may readily
    communicate regarding the conduct of this case, and upon whom papers may be served:
    Name of attorney (Designee):
    STACY R. PROCTER
    Name and address of law firm, or residence address:
    Federal Trade Commission
    10990 Wilshire Blvd., Suite 400
    Los Angeles, CA 90024
    Telephone number of law firm: (310) 824-4300, x4343




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2016                                                               Page 2                                   F 2090-1.2.APP.NONRES.ATTY
Case 2:18-bk-21368-BR   Doc 21 Filed 12/10/18 Entered 12/10/18 10:52:36   Desc
                         Main Document     Page 3 of 4
         Case 2:18-bk-21368-BR              Doc 21 Filed 12/10/18 Entered 12/10/18 10:52:36                         Desc
                                             Main Document     Page 4 of 4


ÿ
                                    2544)ÿ4)ÿ765:;<6ÿ4)ÿ=4<>?638ÿ
ÿ98ÿ67ÿ1ÿ9'ÿ65ÿ@Aÿ9
ÿ
6ÿ9ÿ97ÿ6ÿ123ÿ9
7ÿ93ÿ67ÿ97397ÿ762
'ÿÿBÿ32
33ÿ9733ÿ23Cÿ
ÿ600
  ÿÿÿÿÿ
ÿÿÿÿPennsylvania
       ÿÿ                 NW, Washington DC 20580
ÿÿÿÿÿÿ
Dÿ7ÿ9
ÿ677ÿ6ÿ65ÿ1ÿ567'62
'ÿ68
ÿ
2Cÿ122E;<18;43ÿ4)ÿ343.567;=638ÿ18845369ÿ84ÿ
122615ÿ;3ÿ1ÿ726<;);<ÿ<176ÿFEG5ÿ+,-,./HIJKÿL2ÿÿ37ÿ67ÿL93ÿ37ÿHMJÿ6
ÿ1ÿN'ÿ2
ÿ19873ÿ2
ÿ1ÿ5678ÿ
9
ÿ89

7ÿ7O27ÿÿPQÿRSSRTUVWXÿ9
ÿHIJÿ2
ÿ1ÿ89

7ÿ39ÿ6LCÿ
ÿ
/ÿÿ84ÿG6ÿ765:6=ÿG9ÿ8Y6ÿ<4>58ÿ:;1ÿ348;<6ÿ4)ÿ6E6<8543;<ÿ);E;3ZÿH36)JCÿÿ&739
ÿ6ÿ6
762
'ÿ[
79ÿ
\773ÿ9
ÿPQ]ÿ1ÿ567'62
'ÿ68
ÿL2ÿÿ37ÿÿ1ÿ67ÿ29ÿ^_`ÿ9
ÿ172
ÿ6ÿ1ÿ68
ÿ\
ÿVabc!Wÿ
ÿDec.         ÿÿÿÿÿÿÿ]ÿÿ1ÿ1ÿBd_`ÿ6ÿ567ÿ123ÿ9
7ÿ93ÿ67ÿ97397ÿ762
'ÿ9
ÿ782
ÿ19ÿ1ÿ
  ÿÿÿÿ10,ÿÿÿÿÿ2018
566L2
'ÿ736
3ÿ97ÿ6
ÿ1ÿ_76
2ÿB92ÿ^62ÿP23ÿ6ÿ72ÿ^_`ÿ79
3823326
ÿ9ÿ1ÿ892ÿ97333ÿ39ÿ6LCÿ
ÿElissa Miller (TR), CA 71@ecfcbis.com, MillerTrustee@Sulmeyerlaw.com;C 124@ecfcbis.com
ÿÿÿÿÿÿNalkara on behalf of Creditor BMW Financial Services NA, LLC, c/o AIS Portfolio Services, LP
ÿRejoy
  ÿÿÿÿÿ
ÿrejoy.nalkara@americaninfosource.com
  ÿ ÿÿÿÿ Orantes on behalf of Debtor Eric West, go@gobklaw.com. gorantes@orantes-law.com, cmh@gobklaw.com,
ÿGiovanni
  ÿ ÿÿÿÿ
ÿgobklaw@gmail.com,
  ÿ ÿÿ ÿÿ                       go@ecf.inforuptcy.com
ÿgobklaw@gmail.com, go@ecf.inforuptcy.com
  Giovanni Orantes on behalf of Joint Debtor Kay West, go@gobklaw.com, gorantes@orantes-law.com, cmh@gobklaw.com,
ÿUnited States Trustee (LA) ustpregion16.la.ecf@usdoj.gov                             ÿ72ÿ2
5678926
ÿ6
2
ÿ6
ÿ991ÿ9'ÿ
ÿ
+0ÿÿ765:6=ÿ         G9ÿ>3;      86=ÿ781867ÿ?1;ECÿÿÿ
\
ÿVabc!WÿÿDec    ÿÿÿÿ10,
                        ÿÿÿÿÿ2018
                             ÿÿÿÿÿÿÿ]ÿÿ37ÿ1ÿ566L2
'ÿ736
3ÿ9
d67ÿ
223ÿ9ÿ1ÿ93ÿ
6L
ÿ97333ÿ2
ÿ123ÿ9
7ÿ
93ÿ67ÿ97397ÿ762
'ÿÿ92
'ÿ9ÿ7ÿ9
ÿ677ÿ6ÿ1765ÿ2
ÿ9ÿ39ÿ
6ÿ2
ÿ1ÿ
2ÿ93ÿ892]ÿ
5273ÿ933]ÿ639'ÿ792]ÿ9
ÿ9733ÿ93ÿ566L3ÿP232
'ÿ1ÿN'ÿ17ÿ6
323ÿ9ÿ97926
ÿ19ÿ8922
'ÿ6ÿ1ÿ
N'ÿL2ÿÿ68ÿ
6ÿ97ÿ19
ÿU(ÿ1673ÿ957ÿ1ÿ68
ÿ23ÿ52ÿ
ÿUnited States Bankruptcy Court, Hon. Judge Barry Russell, 255 E. Temple Street, Suite 1660, Los Angeles, CA 90012
ÿÿÿÿÿÿ
ÿÿÿÿÿÿ
ÿÿÿÿÿÿ
ÿÿÿÿÿÿ
ÿÿÿÿÿÿ
ÿ
ÿ
ÿ                                                                                     ÿ72ÿ2
5678926
ÿ6
2
ÿ6
ÿ991ÿ9'ÿ
ÿ
e0ÿÿ765:6=ÿG9ÿ2657431Eÿ=6E;:659fÿ4:653;ZY8ÿ?1;Efÿ)1<7;?;E6ÿ85137?;77;43ÿ45ÿ6?1;EÿV39ÿ816ÿ
567ÿ91ÿ736
ÿ67ÿ
2ÿ37WCÿÿ&739
ÿ6ÿ`Q2&ÿRÿ9
d67ÿ6
762
'ÿPQ]ÿ6
ÿVabc!Wÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ]ÿÿ37ÿ1ÿ
566L2
'ÿ736
3ÿ9
d67ÿ
223ÿÿ736
9ÿ27]ÿ67
2'1ÿ892ÿ372]ÿ67ÿV567ÿ163ÿL16ÿ6
3
ÿ2
ÿL722
'ÿ6ÿ
31ÿ372ÿ816W]ÿÿ593282ÿ79
3823326
ÿ9
d67ÿ892ÿ93ÿ566L3ÿÿP232
'ÿ1ÿN'ÿ17ÿ6
323ÿ9ÿ97926
ÿ
19ÿ736
9ÿ27ÿ6
]ÿ67ÿ67
2'1ÿ892ÿ6]ÿ1ÿN'ÿL2ÿÿ68ÿ
6ÿ97ÿ19
ÿU(ÿ1673ÿ957ÿ1ÿ68
ÿ23ÿ
52ÿ
ÿ
ÿÿÿÿÿÿ
ÿÿÿÿÿÿ
ÿÿÿÿÿÿ
ÿÿÿÿÿÿ
ÿÿÿÿÿÿ
ÿ
ÿ
ÿ                                                                                     ÿ72ÿ2
5678926
ÿ6
2
ÿ6
ÿ991ÿ9'ÿ

 Dec. 10, 2018      Michael P. Mora                                         /s/ Michael P. Mora
                                   ÿ
